Citation Nr: 0434391	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that the veteran was 
treated prior to service for low back injuries sustained in 
three vehicular accidents.  

When the veteran was examined for induction purposes, an 
examination of the spine was negative.  In an associated 
medical history questionnaire, he reported having or having 
had recurrent back pain resulting in an inability to perform 
certain motions and assume certain positions and for which he 
had been treated, denied insurance, and previously been 
rejected for military service.  During service, the veteran 
was treated for various low back symptoms.  

After service, the record reflects that the veteran sustained 
back injuries while at work, in August 1992.  Records 
pertaining to an award of such benefits, including the actual 
award, the underlying medical records, and a transcript of 
any hearing are not on file.  Because they are relevant to 
this appeal, they must be obtained prior to appellate review.  

The veteran also sustained injuries to his low back in August 
1995 (helping a friend move a water cooler), October 1995 
(when he was a passenger on a train), and December 1995 (when 
he caught his foot in a chair and twisted his back).  

There are varying opinions addressing the etiology of the 
veteran's current back problems.  

On VA examination in September 2001, it was noted that the 
veteran's service medical records were not available for 
review.  The examiner opined that based on the history 
reported by the veteran at the examination, his inservice 
"back pain episodes" were more consistent with intermittent 
episodes of lumbar strain.  His mild arthritis and 
degenerative disc disease were deemed more likely than not 
age-related.  

A private physician from Neurological Associates stated in 
January 2004 that the veteran had never recovered from his 
preservice low back injury.  It was opined that the veteran 
had never recovered from the preservice injury and the 
residuals had "gradually compounded over time."  His two 
years of inservice physical training was deemed a significant 
contributory factor to the progressive deterioration of his 
lumbar spine.  Had he not had such vigorous physical training 
but proper rehabilitation, he "may not have disabled his 
lumbar spine."  

On VA examination in February 2004 the veteran's medical 
records, including his service medical records, were 
reviewed.  It was noted that there were no clinical records 
during the interim between the veteran's 1968 service 
discharge and the first postservice and work-related injury 
in 1992.  It was speculated that degenerative joint disease 
of the lumbar spine developed sometime between 1968 and 1992 
and was due to the aging process.  It was noted that there 
was no significant medical documentation to support a 
conclusion that his current back disability was related to 
his back condition during service or the pre-existing 
vehicular back strain and sprain.  

In a September 2004 statement, a private physician, Dr. M, of 
Arthritis Center of Connecticut, indicated that the veteran 
had lumbar spondylosis with a strain which was clearly 
related to vehicular related injuries in the 1960s and was 
exacerbated by training during service.  

Given the conflicting medical evidence on file, discussed 
above, another opinion is needed to reconcile the etiology of 
the veteran's current low back disability.  This new opinion 
should take into account the entire claims folder, to include 
the various opinions outlined, above.  Accordingly, the case 
is remanded to the RO for the following development 
and consideration:

1.  Ask the veteran to provide the names 
and current addresses of health care 
providers (to include chiropractors) who 
have provided examination and/or 
treatment for his low back disability.  
Contact these individuals cited and 
request that they provide such 
information as is available to them 
concerning the veteran's low back 
disability. 

2.  Ask the veteran to provide the full 
and current mailing address of the 
company with which he was employed in 
1992 when he sustained his work-related 
injury.  The RO should then take the 
appropriate steps to contact the company, 
if still in existence, and inquire 
whether the veteran lost time from work 
due to a low back injury and/or filed a 
workman's compensation claim related to 
this.  This should include the claim 
number or other identifying information 
as to any such claim as well as all 
clinical sources involved in treatment or 
evaluation relevant to either such injury 
or such claim.  Also, obtain any 
workman's compensation decision and all 
associated records, including a copy of 
any transcript made of any hearing(s) 
that was conducted. 

3.  Following receipt of any relevant 
records, afford the veteran an 
appropriate VA examination to address the 
etiology, onset, and course of the 
veteran's lumbosacral pathology.  The 
claims folder and a copy of this remand 
are to be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done.  The examiner should express an 
opinion as to the nature, time of onset, 
course, and etiology of the veteran's 
lumbosacral disability.  Specifically, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that any lumbosacral disorder that 
the veteran now has is of service origin 
or whether it is at least as likely as 
not that any lumbosacral disability pre-
existed active service and, if so, 
whether it underwent any permanent 
increase in the underlying pathology 
during service.  If no opinion can be 
rendered, explain why this is not 
possible.  The examiner should also 
comment on the etiological opinions 
already on file to include the 2001 and 
2004 VA examination reports and the 2004 
opinions located in the Neurological 
Associates and Arthritis Center of 
Connecticut records. 

4.  Then readjudicate the claim based on 
all of the evidence on file.  All 
pertinent laws, regulations, Court 
precedent, and General Counsel opinions, 
to include VAOGCPREC 3-2003, should be 
applied to the veteran's claim.  In 
analyzing the claim, the RO should 
specifically determine whether the 
veteran had a pre-existing chronic 
lumbosacral disability prior to 
induction..  If the benefit sought on 
appeal remains denied, send the veteran 
and his representative an SSOC.  And give 
them time to respond to it.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K.  PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


